DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 6/14/21 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because undue burden has been established as noted in the previous action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/14/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 10-12: The claim recites an "electrical circuit" electrically connected to the sensing array.  However, the parent claim already recites a "detection circuit" electrically coupled to the sensing array.  It is unclear if the electrical circuit is part of the detection circuit (or vice versa), or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Despatie (US 2019/0110828).

    PNG
    media_image1.png
    376
    546
    media_image1.png
    Greyscale

Regarding claim 1, Despatie discloses the same invention as claimed, including a surgical instrument (Figure 1; Paragraphs 2, 40) comprising a shaft (Figure 2A, provided above for convenience), a sensing array positioned within the shaft (Figure 2A: 238; Paragraph 40), and a detection circuit electrically coupled to the sensing array (Figure 2A: 240; Paragraph 40), wherein the detection circuit is configured to determine when a fluid originating from an environment external to the shaft is present within the shaft (Paragraph 39: e.g. fluid contamination including blood).
 	Regarding claim 2, Despatie discloses the sensing array forms a part of a flexible circuit (Paragraphs 40-41: wires are flexible).
 	Regarding claims 3-4, Despatie discloses first and second electrically conductive electrodes (Paragraphs 40-41: wires).
 	Regarding claim 5, Despatie discloses additional pairs of sensing devices may be located at various axial positions along the shaft as recited (Paragraphs 43, 51-53).
 	Regarding claims 6-7, Despatie discloses an electrically insulative material positioned between the first and second sensing devices as part of a flexible circuit (Figures 2B, 2C, 3B; Paragraph 42: air is an insulator).
 	Regarding claims 10-12, Despatie discloses determining whether an amount of fluid within the shaft is greater than a threshold amount via one or more comparators (Paragraphs 45, 55-65; Figures 4A-C).
 	Regarding claim 13, Despatie discloses a control circuit configured to adjust an operation based on the detection circuit as recited (Paragraphs 12, 66).

Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abboud (US 2006/0212026) shows a surgical tool shaft including a fluid ingress detection circuit via impedance electrodes.
Hareland (US 2016/0367305) shows a fluid ingress detection circuit for a catheter.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792